Title: From John Adams to Richard Rush, 11 August 1813
From: Adams, John
To: Rush, Richard



Dear Sir
Quincy Aug. 11. 1813

Thanks for your favour of the 2d. The “Portion of time that you can command every day” affords me very pleasing hopes.
Reading Machiavel, is like conversing with a professed Actor on the Theatre: you can never know when he is in Jest, or when in earnest: whether he lies or Says the Truth. In his Art of War he inculcates a different doctrine, from that which you quote: namely that Princes, and Rulers of Republicks, ought to Study Laws and Politick as well as War. And this is orthodox.
When? Where? And how? did the opinion get into this Country that the Spirit of Republicks is peaceable? that the Interest of Republicks is perpetual Peace? All History Shews, if I have not read history, upside down, that Republicks have been the most Warlike, of all Governments. Witness Sparta, Rome, Athens, Carthage, Switzerland, Holland. And that as Soon as they ceased to be warlike, they ceased to be free, began to decline, and Soon became an easy Conquest of foreign Power, or domestic Usurpation. How many hours, was the Temple of Janus Shutt, in the immense period of Seven hundred years?
I have no difficulty in believing, the Account your Colonel gave you. His Facts are the natural and inevitable Result of the Policy this Nation has pursued for thirteen Years. I charge it all to the Nation; for the Government has only been its true Representative and trusty Servant. We must obey the Nation and its Government. We must Sink or Swim, with them, or without them: and it is more benevolent, more Social, more Philanthropic to die, with our Country than in Opposition to it, though, in Some imaginable Cases, it might be less glorious.
We had, as you justly observe, in 1775, Some Louisburg Officers, and Soldiers, and Some of the Ticonderoga, and Fort William Henry Officers and Soldiers, and one or two of the Monongahela Officers and Soldiers taught by dismal Experience under Braddoc. But the most of the Officers and Soldiers taught in those Schools deserted Us, and went over to the British. The greatest, the best, the most capable and the most celebrated left Us. I could descend to names.
I cannot agree, with you, that “the Country has been Searched all over, throughout all Classes and Parties.” There are in this State Three Generals, Heath, Brooks and Cobb, who have been totally overlooked and neglected, the two former of whom, have more military Science and Practice, than the whole American Army at this Moment. I have reason to believe, that every one of these would have accepted an Appointment: for the Injustice of the War, was not believed at that time by either. Heath has been uniformly a Republican. I nominated Brooks for a Major General, and a Federal Senate refused to approve him.
Your enumeration Shews, an impartiality, or Something like it, in the Southern and middle States: but a Jealousy of the Northern. This will not do.
There has not been So total a neglect of military knowledge. The Error has been Party Spirit and private Interest. But these are incurable diseases. Chronic, obstinate, invincible obstructions. Neither Mercury nor Bark nor Laudanum can remove them.
I am, I know, a Singular Being. No Body will agree with me. When I had an Army to create, I would have called for the List of revolutionary Officers, and would have nominated every Survivor according to the Rank he held at the conclusion of the War. Gates, Schuyler, Lincoln Knox, Clintons Pinkneys Sumpters, Muhlemburgs; who you will. But not one of my Ministers, not one Senator, not one Representative, and what was more than all Washington who was Vice Roy over me, nor Hamilton who was Vice Roy over all, would have heard the proposition with Patience. Old Men with Knowledge and Experience are more worthy of Trust that Boys with their Ignorance and Vanity.
I am anxious for Mr Madisons Health, because, much depends upon it. In his Intensions Zeal and Industry I have much confidence: But in Truth I know not on whom much depends. Time and Nature, i.e Providence must and will determine. A disgraceful Peace will ruin the Men who make it, and last but a very little while.
J. Q. Adams earnestly requested his Friends, before his Embarkation, for Russia to be extreamly cautious of publishing any Thing from his Letters. I enjoined it upon him to write nothing to me, that he was not willing Should be printed at the Same time in the London and Paris Newspapers. Our Letters have allmost all been opened and read in French or English Courts, and afterwards Sent to Us. You may conclude there has been no Secrets or Treason in them. I have been determined to have no Secrets entrusted to me. I know not a Sentence or a Line that he has written to Government. None of his dispatches have ever been called, for, or communicated to the Legislature or the Public.
Every Line from you will oblige your Friend
John Adams